                                                                          1
                                                                          2
                                                                          3                               IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          5
                                                                          6
                                                                              EUGENE OLIVER SWAN,                                       No. C 18-5515 WHA (PR)
                                                                          7
                                                                                             Plaintiff,                                 ORDER OF TRANSFER
                                                                          8
                                                                                vs.
                                                                          9
                                                                              DIANE J. MEYERS,                                          (Dkt. No. 2)
                                                                         10
                                                                                             Defendants.
                                                                         11                                            /
United States District Court
                               For the Northern District of California




                                                                         12
                                                                                      Plaintiff is a California prisoner proceeding pro se. He is incarcerated at the California
                                                                         13
                                                                              Men’s Colony in San Luis Obispo, California (“CMC”). He sues CMC officials for violating
                                                                         14
                                                                              his rights to be classified more favorably, transferred to a different institution, and earn more
                                                                         15
                                                                              time credits. San Luis Obispo lies within the venue of the United States District Court for the
                                                                         16
                                                                              Central District of California. 28 U.S.C. 84. Because the defendants and the actions giving rise
                                                                         17
                                                                              to this complaint occurred in San Luis Obispo, the proper venue for this civil rights action is the
                                                                         18
                                                                              Central District of California. See 28 U.S.C. 1391. Accordingly, this case is TRANSFERRED to
                                                                         19
                                                                              the United States District Court for the Eastern District of California. See 28 U.S.C. 1404(a).
                                                                         20
                                                                              Ruling on plaintiff’s motion for leave to proceed in forma pauperis is deferred to the Central
                                                                         21
                                                                              District.
                                                                         22
                                                                                      The clerk shall transfer this matter forthwith.
                                                                         23
                                                                                      IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: November       13       , 2018.
                                                                                                                             WILLIAM ALSUP
                                                                         26                                                  UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
